Name: 86/334/EEC: Commission Decision of 24 June 1986 approving an amendment to the programme for meat processing in France in respect of prepared, cured and preserved meat products in accordance with Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  management;  Europe
 Date Published: 1986-07-24

 Avis juridique important|31986D033486/334/EEC: Commission Decision of 24 June 1986 approving an amendment to the programme for meat processing in France in respect of prepared, cured and preserved meat products in accordance with Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 201 , 24/07/1986 P. 0041*****COMMISSION DECISION of 24 June 1986 approving an amendment to the programme for meat processing in France in respect of prepared, cured and preserved meat products in accordance with Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/334/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 22 November 1985 the French Government forwarded an amendment to the programme for meat processing and the manufacture of meat products approved by Commission Decision 80/397/EEC (3), and supplied additional details on 24 April 1986; Whereas the amendment to the said programme is restricted to investments for the modernization, rationalization, concentration and, to a lesser extent, the creation of capacity for third-stage meat processing, namely the manufacture of prepared, cured and preserved meat products, and whereas all these investments are likely to help improve and develop the said sector; whereas they therefore constitute a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the investments relating to the modernization, rationalization, concentration and very limited creation of capacity for the production of prepared, cured and preserved meat products may be accepted but the investments concerning ready-cooked dishes are excluded inasmuch as they are products not listed in Annex II to the Treaty; Whereas the amendment contains sufficient of the details referred to in Article 3 of Regulation (EEC) No 355/77 (except in the case of the abovementioned investments), showing that the objectives laid down in Article 1 of that Regulation can be achieved in the sector in question; whereas the deadline for implementing the amendment does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme for meat processing in respect of prepared, cured and preserved meat products notified by the French Government on 22 November 1985 and supplemented on 24 April 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 97, 15. 4. 1980, p. 46.